Citation Nr: 1024982	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  04-31 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a right hand and arm 
disability.  

(The matters of entitlement to service connection for a cervical 
spine disability and entitlement to service connection for a 
lumbosacral spine disability are addressed in a separate 
appellate decision).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from December 1963 
to May 1964.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York, 
which denied service connection for a right hand and arm 
condition.  The Veteran has relocated to Florida and the RO in 
St. Petersburg has assumed jurisdiction.  

In May 2002, the Veteran appeared at a Board hearing at the RO 
and gave testimony in support of his claim for service connection 
for a cervical spine disorder and for a lumbosacral disorder.  In 
June 2003, the Board remanded the claims for service connection 
for back, neck and shoulder disabilities.  In a July 2004 
decision, the Board denied the claims for service connection for 
cervical spine, lumbosacral spine and shoulder disabilities.  In 
February 2005, the Board vacated its July 2004 decision and 
entered a new decision denying service connection for a shoulder 
disorder and remanding the remaining issues for further 
development.  In a June 2006 decision, the Board denied service 
connection for cervical and lumbosacral spine disabilities.  The 
Veteran appealed the June 2006 Board decision to the United 
States Court of Appeals for Veterans Claims (Court), and by an 
August 2007 Order, the Court granted a Joint Motion for Remand 
and vacated the Board decision.  In March 2008, the Board 
remanded the claim for further development and also in March 2008 
the Board remanded the claim for service connection for a right 
hand and right arm disability for further development.   

In January 2010, the Veteran appeared before the Board and gave 
testimony in support of his claim for service connection for a 
right hand and arm disability.  A complete transcript is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for a right arm and hand 
disorder.  He claims that his disorder stems from or was 
aggravated due to the rigors of boxing in service.  The record 
reveals that he was a boxer during service and also when he was a 
civilian both before and after his military service.  His service 
records show that in January 2004 the Veteran was seen for 
contusions of the right hand and arm.  The Veteran was treated in 
February 1964 for right hand and arm cellulitis as well as right 
index finger cellulitis with lymphangitis.  He was also treated 
for pain and injury to the neck.  His service separation 
examination dated in April 1964 noted a 12 year history of acute 
neck and back injuries as resulted by boxing.  It was also noted 
that he had spasm in his neck secondary to hyperextension 
injuries from boxing which were existing prior to service.  It 
was reported that he did not see a doctor because he wanted to go 
to the Olympic games.  

After service, there is a March 1999 letter from Dr. J. L. 
Greenberg in which he states that he has been treating the 
Veteran since 1991 for several disorders including hand trauma.  
Private records show that in December 2002, the Veteran 
complained of extremity weakness.  On examination, it was noted 
that he had a positive Tinels in the right and left wrists and 
weakness of hand grip.  An EMG received in May 2003 shows the 
Veteran complained of cervical pain with radiation into the 
extremities.  The EMG found bilateral C-8 radiculopathy, a right 
median sensory axonal neuropathy, a right median motor axonal 
neuropathy and a right ulnar sensory axonal neuropathy.  In 
October 2004, the Veteran was diagnosed with upper extremity 
weakness; in March 2005, the Veteran was reported to have 
cervical radiculopathy; and in September 2005, the Veteran was 
noted to have cervical and/or lumbar radiculopathy.  The record 
also contains a January 2004 letter from Mark Friedman, MD. in 
which he states that the Veteran has cervical nerve root 
irritation and that special equipment is needed to mitigate the 
Veteran's pain and disability resulting from boxing injuries he 
sustained in 1963-64 while in the military.  

When there is an "event" in service, persistent symptoms or 
current evidence of a current disability, VA is required to 
obtain a medical examination and/or opinion pursuant to 38 C.F.R. 
§ 3.159(c)(4) ;See McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

Here the Veteran had right hand and arm complaints in service and 
he has currently been found to have treatment for residuals of 
hand trauma, weakness of the right extremity and of the right 
grip as well as neurological findings.  Thus a remand for an 
opinion regarding etiology is in order.  

During his January 2010 hearing, the Veteran stated that he no 
longer received treatment from VA, but that he is still seeing a 
chiropractor.  When VA is put on notice of the existence of 
private medical records, VA must attempt to obtain those records 
before proceeding with the appeal.  See Lind v. Principi, 3 Vet. 
App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

In June 2009, the Veteran reported that he had been recently 
examined at a VA facility in Miami.  The most recent VA records 
in the file are dated in 2004.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain any records of VA treatment since 2004, following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requests for records from Federal facilities.  

The Veteran is hereby notified that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the case, and that the consequences of failure to 
report for a VA examination without good cause may result in 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and afford him 
the opportunity to identify or submit any 
additional pertinent evidence in support 
of his claim.  Specifically, in contacting 
the Veteran, the RO must request that the 
Veteran provide authorization such that 
the RO may attempt to obtain the private 
treatment records from the private 
chiropractor who is treating him.  Based 
on the Veteran's response, the RO must 
attempt to procure copies of all records 
from all identified treatment sources.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain these records, the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran and his representative must then 
be given an opportunity to respond.

2.  Obtain all VA treatment records for the 
Veteran since 2004 and associate them with 
the claims file.  The procedures set forth 
in 38 C.F.ER. § 3.159(c) must be followed.  

3.  Arrange for the Veteran to be examined 
to determine the nature and etiology of any 
right arm and/or right hand disorder.  The 
claims file and a copy of this remand must 
be made available to the examiner for 
review and the examiner must indicate in 
the examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

The examiner must offer an opinion, with 
complete rationale as to whether it is at 
least as likely as not (a 50 percent 
probability or greater) that any currently 
diagnosed right arm or right hand 
disability was incurred in or aggravated 
(i.e., permanently worsened) by service.  
The examiner should address the Veteran's 
boxing history both prior to and during 
service.  If it is determined that there 
was aggravation during service of any right 
hand or right arm disorder, the examiner 
should note if this is due to an event in 
service or if it is due to the natural 
progression of the disorder.  

4.  If the Veteran does not report for the 
scheduled examination, associate with the 
claims file a copy of the notice sent to 
the Veteran informing him of the 
examination time and date.  

5.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 

incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
and all test reports, specific studies or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 (2009); 
See also Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Following completion of the above, the 
claim should be readjudicated.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The claim should be returned to 
the Board as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).
                              

                           
_________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


